Citation Nr: 1601855	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to June 1971, with service in Vietnam.  The Veteran died in March 2011; the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in February 2015.  A transcript of this hearing is contained in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking to establish service connection for the Veteran's cause of death.  Specifically, it is her contention that the colon cancer resulting in his death arose as a result of Agent Orange exposure during active military service, to include as secondary to service-connected diabetes.  The Veteran, who had confirmed Vietnam service, died in March 2011 and his death certificate listed the cause of death as metastatic adenocarcinoma of the colon.  No other significant conditions contributing to death were listed. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 112, 113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.12(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b) (2015).  In this matter, the Veteran's lone service- connected disability at the time of his death was Type II diabetes which was granted in a March 2007 rating as secondary to his herbicide exposure.

At the February 2015 Board Video Conference hearing, the appellant clarified that her claim is based upon the fact that the Veteran was service connected for Type II diabetes mellitus due to herbicide exposure and that this caused or otherwise aggravated the colon cancer that ultimately caused his death.  While the Board concedes the Veteran's exposure to herbicides, the remaining questions regarding whether his diabetes mellitus was a principal or contributory cause of the Veteran's death, to include whether it caused or aggravated his colon cancer beyond natural progression, requires the opinion of a medical professional.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

The Board further notes that during the February 2015 hearing the appellant's representative referenced two medical studies which he alleged supported a positive link between diabetes and colon cancer; with one from the National Institutes of Health (NIH) described as an 18 page document and the second a study described as a study completed on March 14, 2014.  The representative indicated that both documents would be submitted later by fax and waived AOJ review of the evidence.  Transcript pp 3-4.  A review of the paper and electronic records (to include VBMS, Virtual VA and the Word attachments in VACOLS) discloses no evidence of these cited studies.  Given that such studies could prove probative to this claim, the appellant should be provided another opportunity to submit these documents.  

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the studies cited by the appellant's representative in the February 2015 hearing as tending to support a finding of diabetes as a causative or contributing factor to colon cancer.  In requesting such evidence, send to the appellant and her representative a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All records and/or responses received should be associated with the claims file. 
 
2.  Thereafter, arrange to obtain a medical opinion from a physician regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the medical professional.  After a full review of the claims file, the medical professional should offer an opinion and answer the following questions: 

(a) Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected Type II diabetes mellitus contributed substantially or materially, caused, or aided or lent assistance to the result of the Veteran's death.  In answering this question the examiner should address whether it as least as likely as not (a 50 percent or greater probability) that the Veteran's service connected Type II diabetes mellitus caused or aggravated beyond natural progression the colon cancer which is currently shown to have been the immediate cause of his death.  

(b) If the service connected diabetes is not implicated in the Veteran's death, the physician should indicate whether it is as least as likely as not that the colon cancer had its clinical onset or is otherwise related military service from July 1969 to June 1971, including presumed exposure to Agent Orange.  

The physician must provide reasons for each opinion given.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought on appeal remains denied, the appellant and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




